[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________              FILED
                                                         U.S. COURT OF APPEALS
                                 No. 08-16704              ELEVENTH CIRCUIT
                                                               JULY 1, 2009
                             Non-Argument Calendar
                                                            THOMAS K. KAHN
                           ________________________
                                                                 CLERK

                      D. C. Docket No. 95-00605-CR-PAS

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

ANDRE SCALES,
a.k.a. Andre Simms,
a.k.a. Anthony Johnson,
a.k.a. Dre,
a.k.a. Lo Coito,

                                                           Defendant-Appellant.


                           ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                               (July 1, 2009)

Before BLACK, CARNES and PRYOR, Circuit Judges:
PER CURIAM:

      Andre Scales, a federal prisoner serving a life sentence for crack cocaine

offenses, appeals the district court’s denial of his 18 U.S.C. § 3582(c)(2) motion to

reduce his sentence. The district court denied Scales’ motion because, among

other reasons, he was sentenced to the statutory mandatory minimum sentence.

      Scales was convicted of conspiracy and possession with intent to distribute

cocaine, in violation of 21 U.S.C. § 841(a) and § 846. Before trial, the

government filed a notice of its intent to seek enhanced penalties under 21 U.S.C. §

851 based on Scales’ three previous convictions for drug offenses. For Scales, the

enhanced penalty was a minimum sentence of life imprisonment. See 21 U.S.C. §

841(b)(1)(A). Scales was convicted and sentenced to life imprisonment.

      “We review de novo a district court’s conclusions about the scope of its

legal authority under 18 U.S.C. § 3582(c)(2).” United States v. James, 548 F.3d

983, 984 (11th Cir. 2008). The sentencing guidelines provide that “a reduction in

the defendant’s term of imprisonment is not authorized under 18 U.S.C.

3582(c)(2)” if a retroactive amendment applies to the defendant but “does not have

the effect of lowering the defendant’s applicable guideline range because of the

operation of another guideline or statutory provision.” U.S.S.G. § 1B1.10, cmt

n.1(A). A defendant is not eligible for a sentence reduction under Amendment 706



                                          2
when his sentence is based on a statutory mandatory minimum and not on the

guideline range. See United States v. Williams, 549 F.3d 1337, 1339–40 (11th Cir.

2008).

         Because Scales was subject to a statutory mandatory minimum sentence of

life imprisonment, Amendment 706 has no effect on his sentencing range and he

therefore is not eligible for a sentence reduction. See id. The district court

therefore lacked the authority to reduce Scales sentence under § 3582.

         AFFIRMED.




                                           3